The opinion of the court was filed March 3, 1884.
Per Curiam.
It is not essentially necessary that the sheriff take actual and exclusive possession in all cases of per? sonal propertj", to make a valid levy. The defendant in the execution may waive the taking .of actual possession by the sheriff, and consent to a sale, where no one interested therein objects. In this case the sheriff did all he could do peaceably to get the possession. The plaintiff without any right interposed the only barrier. The defendant in the execution, was present at the sheriff’s sale, and made no objection thereto. The levy was regularly entered on the execution and the property duly advertised. There was no fraud in the sale, or in the purchase. It was clearly good as against the defendant in the execution, and against one who had no right to the possession. The plaintiff in error cannot interpose his wrongful act to destroy the validity of the sheriff’s sale.
Judgment affirmed.